As filed with the Securities and Exchange Commission on February 2, 2010 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 F ORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 General Electric Capital Corporation (Exact name of registrant as specified in its charter) Delaware 6141 13-1500700 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) GE Capital Trust I (Exact name of registrant as specified in its charter) Delaware 6141 27-6437681 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) 3135 Easton TurnpikeFairfield, Connecticut 06828(203) 373-2211 (Address, including zip code, and telephone number, includingarea code, of registrants principal executive offices) Alan M. Green, Esq.Associate General Counsel, Corporate Treasury201 High Ridge RoadStamford, Connecticut 06927(203) 961 -5077 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) Copies to: Daniel M. RossnerRobert MandellSidley Austin LLP 787 Seventh AvenueNew York, New York 10019(212) 839-5300 John M. BrandowJoseph A. HallDavis Polk & Wardwell LLP450 Lexington AvenueNew York, New York 10017(212) 450-4000 Approximate date of commencement of proposed sale of the securities to the public: The offering of the securities will commence promptly following the filing of the Registration Statement. No tendered securities will be accepted for exchange until after this registration statement has been declared effective. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer S
